 

Exhibit 10.1

 

LEASE PURCHASE AGREEMENT




This Lease Purchase Agreement is entered into this 12th day of December, 2013,
by and between Nelan Advisors Corporation, a British Virgin Islands Corporation
located at Trident Trust Company Complex, P.O. Box 146, Road Town, Tortola,
British Virgin Islands (“Seller”), and Bison Petroleum, Corp., a Nevada
Corporation, located at 2825 E. Cottonwood Park, Suite 503, Salt Lake City,
Utah, 84121 (hereinafter “Buyer”).

 

Recitals




WHEREAS, Seller owns certain oil and gas leases issued by the State of Montana
that pertain to properties within the State of Montana and which are more
particularly described in Exhibit A attached hereto and incorporated herein by
reference;

 

WHEREAS, Buyer is the successor in interest to Seller, which is a successor in
interest to the current record owners (“Lessees”) of the oil and gas leases
described in Exhibit A; and

 

WHEREAS, Buyer desires to own and operate these leases,




Agreement




NOW, THEREFORE, in consideration of mutual covenants contained herein and other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

SECTION – LEASES PURCHASED




1.1

            1.1  RECITALS.  All “Recitals” herein are hereby incorporated by
this reference.

1.2

            1.2  ASSETS PURCHASED.  Seller agrees to sell to Buyer and Buyer
agrees to purchase from Seller, on the terms and conditions set forth in this
Agreement, those certain oil and gas leases, issued by the State of Montana, as
set forth on Exhibit A (the “Leases”).

1.3

 

            1.3  Seller shall deliver an undivided 50% working interest in the
Leases to Buyer,

 

 

1

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum,
Corp.


 

--------------------------------------------------------------------------------

including, without qualification, all petroleum, hydrocarbons and associated
gases produced at and after the assignment of the Leases from Seller to Buyer.

 

1.4

             1.4  The conveyance of the Leases excludes only well or lease bonds
in place with the State of Montana.

 

SECTION 2 – PURCHASE PRICE FOR LEASES




2.1

             2.1  The purchase price for the Leases shall be the issuance of one
hundred and fifty   thousand (150,000) shares of Buyer’s common stock that are
“restricted securities” as defined under United States Securities and Exchange
Commission (the “SEC”) Rule 144, and that shall be subject to resale in
compliance with the provisions of subparagraph (i) of Rule 144.  Share issuance
shall be subject to the satisfaction of all filing and recording requirements
required or necessary to transfer the Leases to Buyer as contemplated hereby.

2.2

 

             2.2  Buyer shall be responsible for all filing and recording fees
for the State of Montana and relevant county recorder offices.

2.3

 

             2.3  Buyer is responsible for all rental payments due on the Leases
from the date of closing forward. Buyer must give Seller at least 30 days
advanced written notice if they will not make rental payments.  If Buyer does
not pay any rental payment, then Seller, at its option may pay such rental
payment, and shall receive an assignment of those Leases from Buyer, unless
Buyer pays such rental payment to Seller within 30 days of written demand to
Buyer for such payment. Should Buyer fail to pay following demand or decide not
to pay rentals on the Leases, Buyer shall re-assign such unpaid Leases to
Seller.

 

SECTION 3 – REPRESENTATIONS AND WARRANTIES OF SELLER




3.1

            3.1  Seller represents and warrants to Buyer as follows:




3.2

            3.2  Seller is now and on the date of closing will be a limited
liability company duly





2

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum,
Corp.







--------------------------------------------------------------------------------

organized and validly existing and in good standing under the laws of the
British Virgin Islands. Seller has all requisite corporate power and authority
to own, operate and/or lease the assets, as the case may be, and to carry own
its business as now being conducted.

3.3

 

            3.3  The execution, delivery and performance of this Agreement have
been duly authorized and approved by the Members and Managers of Seller, and
this Agreement constitutes a valid and binding agreement of Seller in accordance
with its terms.

3.4

 

            3.4  Seller holds good and marketable title to the Leases, free and
clear of liens, pledges, charges or encumbrances, but offers no warranty of
title; and free and clear of restrictions on or conditions to transfer or
assignment, apart from those found in the United States Code, the Code of
Federal Regulations or the State of Montana, as applicable, as to onshore
federal or state oil and gas leases.

3.5

 

            3.5  Seller has no knowledge of any claim, litigation, proceeding,
or investigation pending or threatened against Seller or the Leases that might
result in any material adverse change in the business or condition of the Leases
being conveyed under this Agreement.

3.6

 

            3.6  Seller acknowledges the following with respect to Buyer and the
common stock of Buyer to be issued to Seller:

 

(a)

Seller understands the speculative nature and the risks of investments
associated with Buyer, including that the shares of common stock of Buyer to be
received under this Agreement are “restricted securities” as defined in Rule 144
of the SEC and confirms that the Seller is able to bear the risk of the
investment in such shares, and that there may not be any public market for the
shares acquired hereunder;

 

(b)

There is no obligation on the part of Buyer to register or seek an exemption
under any federal and/or state securities laws, rules or regulations for any
sale or transfer of





3

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum,
Corp.







--------------------------------------------------------------------------------

such shares by Seller, and Seller is solely responsible for determining the
status, in Seller’s hands, of such shares acquired hereunder in this private
transaction and the availability, if required, of exemptions from registration
for purposes of sale or transfer of such shares;

 

(c)

Seller has had the opportunity to ask questions of Buyer and receive additional
information about Buyer, or could acquire it without unreasonable effort or
expense necessary to evaluate the merits and risks of the acquisition of such
shares, including access to all reports and registration statements filed by
Buyer with the SEC, which reflect, among other matters, that the Company was
until recently, a “shell company” as defined in SEC Rule 12b-2. Further, Seller
has been given an opportunity to question Buyer and the directors and officers
of Buyer and receive related documentation regarding Buyer and this private
acquisition of such shares.

 

(d)

Seller has sufficient knowledge and experience in financial and business
matters, and is sufficiently familiar with investments of the type represented
by such shares, including familiarity with previous private and public purchases
of speculative and “restricted securities,” and that Seller is fully capable of
evaluating the merits and risks associated with the acquisition of such shares;

 

(e)

In evaluating the merits of the acquisition of such shares, Seller has relied
solely on the Seller’s own investigation concerning Buyer, including reviewing
Buyer’s reports and registration statements filed with the SEC in the SEC Edgar
Archives at www.sec.gov, and Seller has not relied upon any representations
provided by Buyer;   

 

(f)

Seller is able to pay the Seller’s debts as they become due, and Seller (a) is
not currently insolvent; (b) has made no general or other assignment for the
benefit of creditors; and (c) is not party to any material proceeding that would
have an adverse effect on the Seller’s assets; and





4

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum,
Corp.







--------------------------------------------------------------------------------



(g)

The funds that Seller utilized to purchase the Leases were lawful funds of
Seller that were earned or acquired by or paid to Seller for lawful purposes.

 

3.7

             3.7  None of the representations or warranties of Seller contains
or will contain any untrue statements of a material fact or omit or to state a
material fact necessary in order to make the statements in this Agreement not
misleading.

 

SECTION 4 – REPRESENTATIONS OF BUYER

 

4.1

             4.1  Buyer represents and warrants as follows:




4.2

             4.2  Buyer is a corporation duly organized, validly existing, and
in good standing under the laws of Nevada.  Buyer has all requisite corporate
power and authority to enter into this Agreement and perform its obligations
hereunder.

4.3

 

             4.3  The execution, delivery and performance of this Agreement have
been duly authorized and approved by the Board of Directors, and this Agreement
constitutes a valid and binding agreement of Buyer in accordance with its terms.

4.4

 

             4.4  None of the representations or warranties of Buyer contain or
will contain any untrue statement of a material fact or omit or to state a
material fact necessary in order to make the statements in this Agreement not
misleading.

 

SECTION 5 – CLOSING




5.1

             5.1  TIME AND PLACE. This Agreement shall be closed at the offices
of Nelan Advisors Corporation, on December 12, 2013, or such other date as the
parties may agree in writing. If the closing has not occurred on or before the
close of business on December 12, 2013, then either party may elect to terminate
this Agreement.

5.2

 

             5.2  The party with a right to terminate this Agreement pursuant to
Section 5.1 shall not be bound to exercise such right, and its failure to
exercise such right shall not constitute a




 

5

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum,
Corp.

 




--------------------------------------------------------------------------------

waiver of any other right it may have under this Agreement, including but not
limited to remedies for breach of a representation, warranty or covenant.

5.3

           

             5.3  Prior to closing, Buyer had an opportunity to conduct a field
inspection and a title examination of relevant leasehold records at the Montana
Bureau of Land Management’s office in Billings, Montana regarding the Leases.

 

SECTION 6 – MISCELLANEOUS




6.1

             6.1  The provisions of this Agreement shall be binding upon and
inure to the benefit of the heirs, personal representatives, successors and
assigns of the parties.

6.2

 

             6.2  Any notice or other communication required or permitted to be
given under this Agreement shall be in writing and shall be mailed by certified
mail, return receipt requested, postage prepaid, addressed to the parties at
their location listed above.

6.3

 

             6.3  All notices and other communications shall be deemed to be
given at the expiration of three (3) days after the date of mailing.  Buyer must
send a copy of all notices to Nelan Advisors Corporation, Trident Trust Company
Complex, P.O. Box 146, Road Town, Tortola, British Virgin Islands. The addresses
to which notices or other communications shall be mailed may be changed from
time to time by giving written notice to the other parties.

6.4

 

             6.4  In the event of a default under this Agreement, the defaulting
party shall reimburse the non-defaulting party or parties for all costs and
expenses reasonably incurred by the non-defaulting party or parties in
connection with the default, including without limitation attorney fees.
 Additionally, in the event a suit or action is filed to enforce this Agreement
or with respect to this Agreement, the prevailing party or parties shall be
reimbursed by the other party for all costs and expenses incurred in connection
with the suit or action, including without limitation reasonable attorney fees
at the trial level and on appeal.




 

6

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum,
Corp.

 




--------------------------------------------------------------------------------



6.5

             6.5  No waiver of any provision of this Agreement shall be deemed,
or shall constitute, a waiver of any other provision, whether or not similar,
nor shall any waiver constitute a continuing waiver.  No waiver shall be binding
unless executed in writing by the party making the waiver.

6.6

 

             6.6  This Agreement shall be governed by and shall be construed in
accordance with the laws of the State of Nevada. The state and federal courts of
the State of Nevada shall have sole jurisdiction.

6.7

 

             6.7  This Agreement constitutes the entire agreement between the
parties pertaining to its subject matter and it supersedes all prior
contemporaneous agreements, representations, and understandings of the parties.
 No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by all parties.

 

WITNESS the signatures of the parties this the 12th day of December, 2013.




NELAN ADVISORS CORPORATION.

BISON PETROLEUM, CORP.













/s/ Steve Drayton

/s/ Antonio Martinez-Guzman

President

Antonio Martinez-Guzman, President




Steve Drayton

Print Name and Title




7

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum,
Corp.










--------------------------------------------------------------------------------





Exhibit 'A'

Attached to Lease Purchase Agreement between Nelan Advisors Corporation and
Bison Petroleum, Corp. dated December 12, 2013

 

Lease #

County

Lessor

Lessee

Legal Description

Effective lease Date

Lease Duration

Gross Acres

#10-00691

Park

State of Montana

Terry L. Keel

T23N, 1W
Sec 8: ALL

Sec 9: SW

T24N, 1W

Sec 32: AS2SWMW, SW (less 8.6 acres in SWSEW)

06/27/2011

5 years unless held by production

971.4

#08-00521

Park

State of Montana

Therese Van Auken

T23N, 1W

Sec 2:W2SW

Sec 3: ALL

Sec 10: N2, NWSW,SE

T24N, 1W

Sec 31: NE9 less 2 acres in E2NE)

Sec 34: S2

06/24/2011

5 years unless held by production

1714.53

#08-00522

Park

State of Montana

Nathan & Laura Toeckes

T24N, 1W

Sec 27: SW, E2SE

06/27/2011

5 years unless held by production

240

#08-00523

Park

State of Montana

Toeckes Family Ltd Partnership

T23N, 1W

Sec 13: NW, NWSW

Sec 14: E2, N2SW

Sec 23: S2NE,E2,SE(less 4 acres in SWS2SWSE)

06/27/2011

5 years unless held by production

1156

#08-00524

Park

State of Montana

Fuhringer Land & Livestock

T24N, 1W

Sec 28: N2, E2SW,SE

Sec 29: N2, E2NW,W2SE,SESE

Sec 33: E2, S2NW

08/06/2011

5 years unless held by production

1320

#08-00525

Park

State of Montana

John F Schrader

T49N, R102W
Sec 15 NW, SWSE

Sec 22: NE

06/25/2011

5 years unless held by production

200

#08-00526

Park

State of Montana

Leon A & Peggy LToeckes

T23N, 1W

Sec 15: S2SW

Sec 22: NWNW,E2NW,E2SW,SE

Sec 23: SWSWSE

Sec 27: NENW

06/27/2011

5 years unless held by production

484

#08-00527

Park

State of Montana

Rhad Keel

T24N, 1W
Sec 23: SWSESW

06/27/2011

5 years unless held by production

10











--------------------------------------------------------------------------------






#08-00528

Park

State of Montana

George keel & Terry Keel

T23N, 1W

Sec 5: ALL

Sec 6: lots 1, 2 S2NE

T24N, 1W

Sec 29: SE

06/27/2011

5 years unless held by production

953.9

#08-00529

Park

State of Montana

John Anderson

T23N, 1W

Sec 26: NW

Sec 27: NENW, NESE

08/08/2011

5 years unless held by production

400

#08-00530

Park

State of Montana

John  A Anderson

T23N, 1W
Sec 27: NW2SW

Sec 28: E2

08/08/2011

5 years unless held by production

120

#10-00689

Park

State of Montana

Selma Klein

T24N, 1W
Sec 35: SESE

08/07/2011

5 years unless held by production

320

#08-00530

Park

State of Montana

George keel

T24N, 1W
Sec 32: NWNE, N2NW, N2SWNW, SENW

06/27/2011

5 years unless held by production

180

#10-00689

Park

State of Montana

Warren Anderson

T23N, 1W

Sec 27: W2SW
Sec 28: SESE

Sec 33: NWNW (LESS 10 acres in N2NWN), SW

T22N, 1W

Sec 4: lots 1,2,3,4 S2N2 (less 3 acres in lot 4 known as plant 460 parcel A)

08/11/2011

5 years unless held by production

628.28

#08-00530

Park

State of Montana

Barbara B. Lehnerz

T23N, 1W

Sec 1: lots 3 & 4, S2NW
Sec 4: Lots 1,2,3,4 S2N2SE

06/24/2011

5 years unless held by production

1514.79

#10-00689

Park

State of Montana

Timothy Tackes

T23N, 1W

Sec 9: E2

Sec 10: NESE, S2SW

Sec 15: NW

07/01/2011

5 years unless held by production

600.00

#08-00530

Park

State of Montana

Sharon K Meeks

T23N, 1W

Sec 15: NE,NWSW,NESE

06/25/2011

5 years unless held by production

240

#10-00689

Park

State of Montana

Gerald R Gertzen

T23N, 1W

Sec 17: NE, W2SE

06/27/2011

5 years unless held by production

240

 

 

 

 

 

Total Gross Acres, More or Less

11292.9















